Citation Nr: 1103861	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
excision of an osteoma of the right ileum, currently evaluated as 
20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to August 
1946, and from March 1951 to May 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a rating in excess of 20 percent for 
surgical excision of an osteoma, right ilium, and a total rating 
based on individual unemployability due to service-connected 
disability.  

Although the issue of entitlement to a total rating based on 
individual unemployability was not included in the issues on 
appeal certified by the RO, given the evidence of record and the 
appellant's contentions, the Board has included that issue on the 
cover page of this remand.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that a request for a total rating based on 
individual unemployability is part and parcel of a claim for 
increased compensation for the underlying service-connected 
disability).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The appellant seeks a rating in excess of 20 percent for his 
service-connected residuals of an excision of an osteoma of the 
right ileum.  He contends that as a result of his disability, he 
experiences severe pain and functional loss.  Indeed, he 
describes his pain as "unbearable" and reports that it is 
impossible for him to walk more than a few steps.  See e.g. May 
2010 substantive appeal.  

After reviewing the record on appeal, the Board finds that there 
is insufficient medical evidence upon which to make a decision on 
the appellant's claim.  Thus, a VA medical examination and 
opinion is necessary.  38 C.F.R. § 3.159(c)(4) (2010).

In that regard, the record shows that the appellant was last 
evaluated for VA compensation purposes in July 2008.  The 
examiner indicated that he was unable to provide an opinion 
regarding functional loss during flare-ups, as it would be 
speculative.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); see also 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2010).  The examiner, however, did 
not explain the basis for his statement, nor is it apparent from 
a review of the evidence.  For these reasons, a remand is 
necessary.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

Additionally, the Board notes that the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect, if any, the appellant's service-connected disability has 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  This should be accomplished on remand.  

Finally, the Board notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable based 
on the evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In that regard, the Court has held that a veteran 
can be rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 38 
C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the July 2008 VA medical examination report notes 
the presence of a tender scar over the right iliac crest.  Thus, 
after obtaining the results of the additional VA medical 
examination discussed above, the RO should consider whether all 
applicable symptomatology attributable to the appellant's 
service-connected residuals of an excision of an osteoma of the 
right ileum is appropriately rated, to include consideration of 
separate disability rating for symptomatic scarring, if 
appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of his service-
connected residuals of an osteoma, right 
ilium.  The claims folder must be provided 
to the examiner for review in connection 
with the examination.  After examining the 
appellant and the results of any diagnostic 
testing deemed necessary, the examiner 
should be asked to:

(a) delineate all symptomatology associated 
with the service-connected residuals of an 
osteoma, right ilium, as opposed to 
symptomatology associated with other 
nonservice-related disabilities; and 

(b) comment on the severity of any 
symptomatology associated with the service-
connected residuals of an osteoma, right 
ilium.  

(c) provide an opinion as to the extent, if 
any, to which the appellant's service-
connected residuals of an osteoma, right 
ilium, is productive of any functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups.  To the 
extent medically feasible, the examiner 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is demonstrated 
clinically).

(d) provide an opinion as to whether it is 
at least as likely as not that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as 
a result of his service-connected residuals 
of an osteoma, right ilium.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
documenting consideration of whether a 
separate compensable rating is warranted 
for a scar over the right iliac area and 
whether a total rating based on individual 
unemployability due to service-connected 
disability is warranted.  If the benefits 
sought remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



